Opinión disidente en parte y concurrente en parte emitida por el Juez Asociado Señor Colón Pérez. Hoy, por primera vez en la historia constitucional de Puerto Rico, nos corresponde interpretar el término par-tido político en el contexto de la disposición constitucional que garantiza la representación de partidos de minoría en la Asamblea Legislativa. Véase Art. Ill, Sec. 7, Const. ELA, LPRA, Tomo 1. Ello para determinar si en virtud del alu-dido precepto constitucional, y a la luz de los resultados obtenidos en los comicios electorales del pasado 8 de no-viembre de 2016, el Partido Popular Democrático (PPD) tiene derecho a que la Comisión Estatal de Elecciones (CEE) certifique a dicha colectividad 5 senadores, en vez de los tres que hasta este momento ha certificado. En fin, en palabras del entonces Juez Asociado de este Tribunal Señor Fuster Berlingeri hace exactamente 2 dé-cadas, en su opinión concurrente en parte y disidente en parte en P.P.D. v. Peña Clos I, 140 DPR 779, 812 (1996), [n]os toca decidir si una de las disposiciones verdaderamente autóctonas de nuestra propia Constitución, relativa al orden político del país, tiene eficacia duradera o si, en cambio, sólo es una medida anodina que está sujeta a la merced del trapicheo partidista. En efecto, nos toca resolver si las minorías políticas en Puerto Rico tienen un sólido derecho propio a la represen-tación legislativa o si en 1952 lo que quiméricamente se les otorgó fue un derecho tenue, que depende en realidad de las conveniencias y los vaivenes de los designados a ostentar esa representación. Así las cosas, y por entender que el objetivo reparador de la cláusula constitucional en controversia solo se cum-ple reservando los escaños adicionales por minoría exclusi-vamente a los candidatos o las candidatas pertenecientes a uno o varios partidos políticos, disentimos en parte y con-currimos en parte con lo resuelto por una mayoría de este Tribunal hoy. Veamos. ! — l Como resultado de las elecciones generales celebradas en el país el 8 de noviembre de 2016, y por mandato de nuestro pueblo expresado en las urnas, para el cuatrienio 2017-2020, el Senado de Puerto Rico estará compuesto por 21 senadores del Partido Nuevo Progresista (PNP), 4 sena-dores del PPD, 1 senador del Partido Independentista Puertorriqueño (PIP) y 1 senador independiente, el Dr. José Vargas Vidot. Al obtener 21 de los 27 escaños senato-riales, el PNP logró el control de más de 2/3 partes de los escaños en el referido cuerpo legislativo. Ahora bien, a pesar de que el PNP obtuvo sobre 2/3 par-tes de los escaños en el Senado de Puerto Rico, su candi-dato a gobernador, el Dr. Ricardo Rosselló Nevares, obtuvo menos de 2/3 partes de todos los votos emitidos para dicho cargo. Como consecuencia de ello, se activó el Art. Ill, Sec. 7 de la Constitución del Estado Libre Asociado, supra, que garantiza la representación de los partidos de minoría en la Asamblea Legislativa. Así las cosas, luego de los cómpu-tos de rigor, la CEE procedió a declarar electos y certificó como senadores al Lie. José Nadal Power, al Lie. Miguel Pereira Castillo y al Sr. Cirilo Tirado Rivera. Inconforme con dicho proceder, y en virtud de lo dis-puesto en el Art. Ill, Sec. 7 de la Constitución del Estado Libre Asociado, supra, los Sres. Juan Pablo Hernández Santiago, Ángel M. Rodríguez Otero y Ramón Ruiz Nieves solicitaron a la CEE su certificación como senadores por acumulación. En esencia, estos señalaron que, para fines de la aplicación de la referida cláusula constitucional, no se puede incluir en su cómputo al candidato independiente, doctor Vargas Vidot, ni al candidato del PIP, el Ledo. Juan Dalmau Ramírez, como incorrectamente, en parte, lo hizo la CEE. Ello, puesto que estos no representan a un partido político, tal y como lo requiere nuestra Carta Magna. A dicha solicitud se unió el Comisionado Electoral del PPD, mientras que el Comisionado Electoral del PNP se opuso. Por su parte, el Comisionado Electoral del PIP argumentó que el licenciado Dalmau Ramírez no puede ser conside-rado como un senador independiente dado que ello es ajeno a la forma en que este aspiró —y fue electo— a su escaño. Celebradas las vistas de rigor y evaluados los plantea-mientos de todas las partes, la CEE emitió su resolución. Al así hacerlo, determinó que los escaños obtenidos por el candidato independiente, doctor Vargas Vidot, y por el can-didato del PIP, licenciado Dalmau Ramírez, debían ser in-cluidos en el cálculo de los escaños de los partidos de minoría. En consecuencia, rechazó certificar como senado-res adicionales por el PPD a los señores Hernández Santiago, Rodríguez Otero y Ruiz Nieves. Inconformes con tal determinación, y con planteamien-tos similares a los expuestos ante la CEE, los señores Her-nández Santiago, Rodríguez Otero y Ruiz Nieves —de forma individual— recurrieron en revisión ante el Tribunal de Primera Instancia. Atendidas sus solicitudes, el foro pri-mario consolidó los aludidos recursos y señaló vista para el 16 de diciembre de 2016. En el ínterin, el pasado 15 de diciembre de 2016, tanto el Comisionado Electoral de PPD, los señores Ruiz Nieves y Rodríguez Otero, como la Comisionada Electoral del PNP y el honorable Thomas Rivera Schatz, Presidente electo del Senado, solicitaron —en recursos distintos— que este Tribunal certificase el aludido caso. A raíz de ello, el 15 de diciembre de 2016, este Tribunal emitió una Resolución mediante la cual consolidó ambos recursos, emitió una cer-tificación intrajurisdiccional, paralizó los procedimientos ante el foro de instancia y le concedió un término a todas las partes para que se expresaran. En cumplimiento con lo ordenado, las partes compare-cieron ante nos y expusieron sus planteamientos de Derecho. Con el beneficio de sus comparecencias, una ma-yoría de este Tribunal —en un atropellado ejercicio de in-terpretación constitucional— confirmó la determinación de la CEE y, en consecuencia, determinó que para fines del cómputo requerido por el Art. Ill, Sec. 7 de la Constitución del Estado Libre Asociado, supra, no se incluye al candi-dato independiente, doctor Vargas Vidot, ni al Senador por el PIP, el licenciado Dalmau Ramírez. De ese proceder, disentimos en parte y concurrimos en parte. Nos explicamos. i — I t — < Como es sabido, el derecho al voto es “una de las garan-tías fundamentales de nuestro ordenamiento constitucio-nal” (Ramírez de Ferrer v. Mari Brás, 144 DPR 141, 173 (1997); véase, también, P.I.P. v. C.E.E., 120 DPR 580, 615 (1988)) y “la más preciada de las prerrogativas del pueblo, porque es a través del voto que el pueblo ejerce su poder soberano y expresa su voluntad”. P.P.D. v. Admor. Gen. de Elecciones, 111 DPR 199, 207 (1981). Así también ha sido reconocido por el Tribunal Supremo de Estados Unidos. Véase Reynolds v. Sims, 377 US 533, 561-562 (1964) (“[u]ndoubtedly, the right of suffrage is a fundamental matter in a free and democratic society [...] the right to exercise the franchise in a free and unimpaired manner is preservative of other basic civil and political rights”). Véanse, ade-más: Bullock v. Carter, 405 US 134 (1972); Harper v. Virginia State Bd. of Elections, 383 US 663 (1966). En Puerto Rico, el derecho al voto tiene su génesis en el derecho natural de todos los seres humanos a elegir sus gobiernos, en la Constitución de Estados Unidos de Amé-rica, en la Constitución del Estado Libre Asociado de Puerto Rico y en aquellos estatutos que imparten utilidad a las disposiciones constitucionales. Véase Art. 2.002 de la Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral), 16 LPRA see. 4002. Una de esas disposiciones constitucionales que persigue darle eñcacia y efectividad al voto que cada cuatro años emiten los puertorriqueños y las puertorriqueñas lo es el Art. Ill, Sec. 7 de la Constitución del Estado Libre Aso-ciado, supra, el cual procura evitar que una inadecuada distribución de los votos obtenidos por las minorías pro-duzca el resultado indeseable de que su representación en las Cámaras no resulte proporcional a los votos que se ob-tuvieron en las urnas. En lo aquí pertinente, dicha dispo-sición constitucional reza de la manera siguiente: See. 7. [Representación de partidos de la minoría; miembros adicionales\ Cuando en una elección general resultaren electos más de dos terceras partes de los miembros de cualquiera de las cá-maras por un solo partido o bajo una sola candidatura, según ambos términos se definan por ley, se aumentará el número de sus miembros en los siguientes casos: (a) Si el partido o candidatura que eligió más de dos terceras partes de los miembros de cualquiera o ambas cámaras hu-biese obtenido menos de dos terceras partes del total de los votos emitidos para el cargo de Gobernador, se aumentará el número de miembros del Senado o de la Cámara de Represen-tantes o de ambos cuerpos, según fuere el caso, declarándose electos candidatos del partido o partidos de minoría en nú-mero suficiente hasta que la totalidad de los miembros del partido o partidos de minoría alcance el número de nueve en el Senado y de diecisiete en la Cámara de Representantes. Cuando hubiere más de un partido de minoría, la elección adi-cional de candidatos se hará en la proporción que guarde el número de votos emitidos para el cargo de Gobernador por cada uno de dichos partidos con el voto que para el cargo de Gobernador depositaron en total esos partidos de minoría. Cuando uno o más partidos de minoría hubiese obtenido una representación en proporción igual o mayor a la propor-ción de votos alcanzada por su candidato a Gobernador, no participará en la elección adicional de candidatos hasta tanto se hubiese completado la representación que le correspondiese bajo estas disposiciones, a cada uno de los otros partidos de minoría. [[Image here]] Para seleccionar los candidatos adicionales de un partido de minoría, en cumplimiento de estas disposiciones, se considera-rán, en primer término, sus candidatos por acumulación que no hubieren resultado electos, en el orden de los votos que hu-bieren obtenido y, en segundo término sus candidatos de dis-trito que, sin haber resultado electos, hubieren obtenido en sus distritos respectivos la más alta proporción en el número de votos depositados en relación con la proporción de los votos depositados a favor de otros candidatos no electos del mismo partido para un cargo igual en otros distritos. Los Senadores y Representantes adicionales cuya elección se declare bajo esta sección serán considerados para todos los fines como Senadores o Representantes por Acumulación. La Asamblea Legislativa adoptará las medidas necesarias para reglamentar estas garantías, y dispondrá la forma de adjudicar las fracciones que resultaren en la aplicación de las reglas contenidas en esta sección, así como el número mínimo de votos que deberá depositar un partido de minoría a favor de su candidato a Gobernador para tener derecho a la represen-tación que en la presente se provee. (Énfasis nuestro). Art. Ill, Sec. 7, Const. ELA, LPRA, Tomo 1, ed. 2016, págs. 398-400. En cumplimiento con lo dispuesto en el aludido texto constitucional —particularmente, en aquella parte que re-quiere que el poder legislativo adopte las medidas regla-mentarias dirigidas a garantizar lo expuesto en el Art. Ill, Sec. 7 de nuestra Constitución, y lo relativo a la forma de adjudicar las fracciones que resultaron en la aplicación de las reglas contenidas en el mismo— la Asamblea Legisla-tiva promulgó el Art. 10.015 de la Ley Electoral, el cual, en lo aquí pertinente, establece que (1) [a] los fines de implantar el inciso (a) de la Sección 7 del Artículo III de la Constitución de Puerto Rico, cuando un par-tido que no obtuvo dos terceras partes de los votos para el cargo de Gobernador haya elegido sobre dos terceras partes de los miembros de una o ambas cámaras, se hará la determina-ción de los senadores o representantes adicionales que corres-ponda a cada uno de dichos partidos de minoría en la si-guíente forma: (a) Se divide la cantidad de votos emitidos para el cargo de Gobernador de cada partido de minoría entre la cantidad total de votos depositados para el cargo de Gobernador de todos los partidos de minoría; (b) se multiplica el resultado de la anterior división por nueve (9) en el caso de los senadores y por diecisiete (17) en el caso de los representantes, y (c) se resta del resultado de la multiplicación que antecede, la cantidad total de senadores o representantes que hubiera elegido cada partido de minoría por voto directo. El resultado de esta última operación matemática será la cantidad de senadores o representantes adicionales que se ad-judicará a cada partido de minoría hasta completarse la can-tidad que le corresponda, de manera que el total de miembros de partidos de minoría en los casos que aplica el inciso (a) de la Sección 7 del Artículo III de la Constitución de Puerto Rico sea nueve (9) en el Senado o diecisiete (17) en la Cámara de Representantes de Puerto Rico. (2) A los fines de las disposiciones establecidas en el inciso (b) de la Sección 7 del Artículo III de la Constitución de Puerto Rico, cuando un partido que en efecto obtuvo más de dos ter-ceras partes de los votos para el cargo de Gobernador haya elegido más de dos terceras partes de los miembros de una o ambas cámaras, si hubiere dos o más partidos de minoría, la determinación de los senadores o representantes que corres-pondan a cada uno de dichos partidos de minoría se hará dividiendo la cantidad de votos emitidos para el cargo de Gober-nador por cada partido político de minoría, por la cantidad total de votos depositados para el cargo de Gobernador para todos los partidos políticos y multiplicando el resultado por veintisiete (27) en el caso del Senado de Puerto Rico y por cincuenta y uno (51) en el de la Cámara de Representantes de Puerto Rico. En este caso se descartará y no se considerará ninguna fracción resultante de la operación aquí establecida que sea menos de la mitad de uno. El resultado de la operación consignada en este inciso constituirá la cantidad de senadores o representantes que le corresponderá a cada partido de mino-ría, y hasta esta cantidad se deberá completar, en lo que fuere posible, el total de senadores o de representantes de dicho par-tido de minoría. Los senadores de todos los partidos de mino-ría nunca serán más de nueve (9) ni los representantes más de diecisiete (17). De resultar fracciones en la operación antes referida, se considerará como uno la fracción mayor para com-pletar dicha cantidad de nueve (9) senadores y de diecisiete (17) representantes a todos los partidos de minoría y si ha-ciendo ello no se completare tal cantidad de nueve (9) o de diecisiete (17) se considerará entonces la fracción mayor de las restantes, y así sucesivamente, hasta completar para todos los partidos de minoría la cantidad de nueve (9) en el caso del Senado de Puerto Rico y de diecisiete (17) en el caso de la Cámara de Representantes de Puerto Rico. Al aplicar el párrafo antepenúltimo de la Sección 7 del Artí-culo III de la Constitución de Puerto Rico se descartará y no se considerará fracción alguna que sea menos de la mitad de uno. En el caso que resulten dos fracciones iguales, se procederá con la celebración de una elección especial de conformidad con lo establecido en este subtítulo. Ningún partido de minoría tendrá derecho a candidatos adicionales ni a los beneficios que provee la Sección 7 del Artículo III de la Constitución de Puerto Rico, a no ser que en la elección general obtenga a favor de su candidato a gobernador, una cantidad de votos equivalentes a un tres (3) por ciento o más del total de votos depositados en dicha elección general a favor de todos los can-didatos a gobernador. (Énfasis nuestro). 16 LPRA see. 4205. De entrada, como se puede apreciar de una lectura dete-nida y desapasionada de las disposiciones constitucionales y legales antes transcritas —pero, particularmente, de lo dis-puesto en el Art. Ill, Sec. 7, de la Constitución del Estado Libre Asociado, supra— podemos colegir que, en casos como el de autos, donde un partido político obtiene sobre 2/3 par-tes de los escaños senatoriales y su candidato a gobernador obtiene menos de 2/3 partes de todos los votos emitidos para dicho cargo, la mencionada disposición constitucional expre-samente reserva los escaños adicionales por minoría a los candidatos o candidatas pertenecientes a uno o varios par-tidos políticos. Contrario a lo señalado por una mayoría de este Tribunal, no cabe hablar aquí de candidatos o candida-tas independientes.(1) Ello claramente no encuentra apoyo en el texto del referido artículo de nuestra Constitución, que desde su título —“Representación de partidos de la minoría', miembros adicionales” (énfasis nuestro)— postula en contra del curso de acción seguido por la mayoría. Ello tampoco encuentra sustento en el historial y desarrollo de la norma-tiva constitucional objeto de estudio en el presente caso. Y es que del debate que tuvo lugar en la Convención Constituyente, relacionado con la aludida disposición cons-titucional, no queda duda alguna que tanto los proponen-tes de la medida, como el resto de los delegados que perte-necían a otros partidos políticos, coincidieron en que el propósito de la disposición bajo estudio era que los partidos minoritarios tuviesen en el seno de la Asamblea Legisla-tiva una cantidad de escaños que justificasen los votos ob-tenidos en los comicios electorales. Es decir, que el meca-nismo propuesto —y posteriormente aprobado— de representación legislativa, tuviera el efecto de proteger el derecho de los partidos políticos a que cierto número de sus candidatos no electos, fungieran como representantes en los cuerpos legislativos, en proporción a la voluntad del pueblo expresada en las urnas. Véase 2 Diario de Sesiones de la Convención Constituyente de Puerto Rico 1278-1319 (1961). En palabras del delegado a la Convención Consti-tuyente, señor Padrón Rivera, [...] este proceso electoral que va a escribirse en la constitución nuestra, merece la consideración y la aceptación del pueblo de Puerto Rico porque ello implica un camino libre y expedito para que los partidos pequeños tengan representación propor-cional en razón a los votos que [se] emitan en las urnas electorales. (Énfasis nuestro). Id., pág. 1301. En ese sentido, debemos recordar que, según se des-prende del Diario de Sesiones así como del Informe Com-plementario de la Comisión de la Rama Legislativa presen-tado a la Convención Constituyente el 28 de diciembre de 1951, con la incorporación en nuestra Constitución de la disposición en controversia —entiéndase, el Art. Ill, Sec. 7, supra— se persiguió subsanar lo que era un defecto del sistema de representación geográfica que, al momento en que se redactaba nuestra Carta Magna y en lo relacionado a la composición de nuestros cuerpos legislativos, se prefe-ría sobre el de representación proporcional. En los sistemas mayoritarios o de representación geo-gráfica, los escaños obedecen a distritos geográficos que se ganan con una mayoría simple de votos y el ganador repre-senta la totalidad del electorado en esa jurisdicción. Los sistemas proporcionales, por otra parte, propenden al mul-tipartidismo, no requieren dispersión geográfica y tienden a crear gobiernos inestables al depender de coaliciones partidarias. Véase H.L. Acevedo, editor, Puerto Rico y su gobierno: estructura, retos y dinámicas, Cataño, Ed. SM, 2016, pág. 292. Aunque la mayoría de los delegados en la Convención Constituyente rechazaba la representación proporcional, reconocía que el sistema de representación geográfica podía resultar en una representación minorita-ria precaria y, por ende, poco saludable para la democracia. En palabras del propulsor de la fórmula contenida en el Art. Ill, Sec. 7, de la Constitución del Estado Libre Aso-ciado, supra, el delegado Luis Negrón López, la fórmula se veía como “la acción reparadora de completar la proporción a los partidos que no la obtuvieron”. (Énfasis nuestro). Dia-rio de Sesiones, supra, T. 2, pág. 1305. Sobre este particular, el prestigioso constitucionalista y pasado Juez Presidente de este Tribunal, don José Trías Monge, sostiene que al momento de debatirse si se incluía o no el precitado artículo en nuestra Carta Magna, [e]ra la convicción general que la representación minoritaria debía fortalecerse, que no era deseable repetir la experiencia de 1948,(2) que el sistema vigente permitía la acaparación [sic.] de la casi totalidad de los escaños por un partido, en exceso de su fuerza proporcional, a la par que les negaba a otros una representación comparable a su pujanza. De la otra parte, se estaba igualmente convencido de las fallas de la re-presentación estrictamente proporcional. Se temía el fraccio-namiento y la proliferación de los partidos usualmente resul-tantes de este tipo de sistema. Se estimaba que Puerto Rico necesitaba partidos fuertes, capaces de dirigir por sí solos el país en la difícil tarea de su reconstrucción, sin necesidad de coaliciones comprometedoras. (Escolio y énfasis nuestros). J. Trías Monge, Historia constitucional de Puerto Rico, Río Pie-dras, Ed. UPR, 1982, Vol. III, pág. 145. Con relación a dicha discusión, pero particularmente a la primacía y protección que le brindaba a los partidos po-líticos de minoría la incorporación del Art. Ill, Sec. 7, en la Constitución del Estado Libre Asociado, supra, el delegado a la Convención Constituyente, el señor Negrón López —propulsor de la fórmula en cuestión— sostuvo que, [...] en su segunda parte, este plan lo que se propone mera-mente es dar un poco de protección mayor a situaciones anó-malas que pueden surgir, cuando haya una distribución mate-máticamente inequitativa de los votos, porque resulte así en las urnas, cosa que es inevitable. Bajo el segundo plan, bajo la segunda parte, lo que este plan se propone es que todavía, cuando la situación no sea la de 1948, sino cuando la situación sea más difícil todavía, cuando sea una situación verdadera-mente precaria para las minorías electorales, [cuando] su fuerza electoral no llegue al treinta y tres por ciento de los votos, este plan le garantiza una representación igual a la que obtuvieron en las urnas, a los partidos que no la hayan obte-nido, dentro de la tercera parte del número original de miem-bros de una cámara. Significa esto que si los partidos de minoría, en conjunto, obtienen menos del treinta y tres y un tercio [por ciento] de los votos que se depositan en una elección, y obtienen menos del treinta y tres y un tercio [por ciento] de los miembros de una cámara, y ocurre la situación anómala de que alguno de esos partidos, habiendo obtenido determinada proporción en el electorado, no haya obtenido una proporción igual en los votos, hasta donde queda dentro de la tercera parte del numero original de miembros, se aumenta la representación de esos par-tidos minoritarios. (Énfasis nuestro). Diario de Sesiones, supra, T. 2, pág. 1304. Por su parte, el delegado a la aludida Convención Cons-tituyente, señor Solá Morales, señaló lo siguiente en el debate de la referida norma constitucional: La realidad es que, consecuente con la historia, consecuente con los precedentes legislativos y con la actitud de este partido y con la forma en que se condujeron las últimas elecciones y con la forma en que está constituida esta Convención Consti-tuyente, el partido de la mayoría, que tiene más de dos terceras partes de la [Asamblea] Legislativa actualmente, está tomando aquí una medida en virtud de la cual se proteja a las minorías en el sentido de que tengan en la Asamblea Legislativa de Puerto Rico la cantidad de representantes que merecen en pro-porción a los votos que saquen en la elección. No es que la mayoría se quiera asegurar dos terceras partes de los miem-bros que compongan la Asamblea Legislativa de Puerto Rico. La mayoría lo que tiene preparado aquí es un proyecto, y creo que votará por ese proyecto, para que cada partido político tenga en la Asamblea Legislativa de Puerto Rico la represen-tación que en justicia le corresponda de acuerdo con los votos que tiene. Y lo que aquí se presenta es un proyecto de en-mienda en el sentido de que de cualquier manera, tenga o no tenga votos, cualquiera que.inscriba una candidatura, tenga representantes en la [Asamblea] Legislativa. Nosotros cree-mos que eso está bien hasta el punto en que esa representa-ción sea proporcionada a sus fuerzas en la opinión pública, y así se ha preparado un proyecto, y así lo estamos discutiendo aquí, señor Presidente y compañeros delegados. (Énfasis nuestro). Diario de Sesiones, supra, T. 2, pág. 1291. De igual forma, es menester señalar que incluso la mi-noría política en la Convención Constituyente, que pre-sentó reparos con la fórmula propuesta por preferir una representación estrictamente proporcional de los partidos minoritarios, reconoció que el sujeto de lo que hoy se en-cuentra codificado en el Art. Ill, Sec. 7 de la Constitución del Estado Libre Asociado, supra, son los partidos políticos. En este sentido, el delegado a la Convención Constituyente señor Reyes Delgado expresó: Decía el compañero Negrón que el error es que nosotros es-tamos pensando en partidos políticos. Yo confieso que yo estoy pensando en partidos políticos. Aquí estamos escribiendo una constitución para Puerto Rico, ¿y es qu[é] en Puerto Rico los partidos políticos no significan nada? ¿No tienen ellos dere-chos que deban defenderse? ¿No son ellos los vehículos a tra-vés de los cuales se hace la labor democrática? ¿No nos hemos preocupado por las escuelas; no nos hemos preocupado por las iglesias de modo que no haya preferencia para ninguna? ¿Por qué no nos hemos de preocupar también por los partidos polí-ticos? Y yo le pregunto ahora y no tiene que contestarme en voz alta, al compañero Negrón, que me conteste desde el fondo de su conciencia, ¿por qué fue que se cambió el texto que ori-ginalmente se pensó en la proposición, no oficial, pero im-presa, sustituta? Porque de acuerdo con lo que se entendía por el lenguaje en que estaba escrito el párrafo (b), podría resultar que el partido de la mayoría no tuviera las dos terceras partes de las cámaras. Se pensó en término de partidos y creo que fue muy bien hecho que se presentara [el asunto] en términos de partido. Diario de Sesiones, supra, T. 2, págs. 1309-1310. Cabe mencionar que el delegado a la Convención Cons-tituyente señor Padrón Rivera opinó sobre la propuesta de representación de partidos de minoría que, al considerar los estados de la Unión Norteamericana y las veinticuatro repúblicas de Hispanoamérica, no existía procedimiento más democrático en cuanto a representación proporcional de minorías. En este sentido, reconoció la importancia del sistema de representación que se debatía: “la importancia de que sienta un principio tan claro de democracia y de oportunidades de partidos minoritarios para compartir la responsabilidad en la rama legislativa [...] ”. Diario de Se-siones, supra, T. 2, pág. 1301. Por último, también resulta altamente ilustrativo lo re-cogido en el Informe Complementario de la Comisión de la Rama Legislativa, cuando —en referencia a lo dispuesto en la precitada disposición constitucional— los miembros de ese Comité, al hacer constar los motivos que les movieron a proponer la innovadora fórmula que posteriormente fue adoptada en el Art. Ill, Sec. 7 de nuestra Carta Magna, supra, consignaron lo siguiente: [...] es posible que una inadecuada distribución de los votos obtenidos por las minorías produzca el resultado indeseable de que su representación en las cámaras no guarde proporción con los votos que obtengan en las urnas. Previendo esta situa-ción la Comisión ha elaborado un plan de representación que garantiza una justa representación a los grupos minoritarios que no la obtengan en razón a los factores señalados. No se ha elaborado este plan a base del principio de representación pro-porcional, porque entendemos que no es recomendable ni debe adoptarse. El sistema de representación proporcional equival-dría a reproducir en el instrumento legislativo la misma divi-sión de criterios que exista en el cuerpo electoral, y con su adopción el proceso democrático no produciría el resultado de fijar la responsabilidad del gobierno en los grupos favorecidos por la opinión pública. Sin embargo, entendemos que la misión fiscalizadora de las minorías no puede cumplirse eficazmente si no hay la garantía de cierto mínimum de representación en proporción a los votos que las minorías obtengan, considera-das en conjunto. La Comisión entiende que siendo justa y ade-cuada la división en distritos representativos y senatoriales que se hace en la constitución, y proveyéndose para la elección de un número razonablemente alto de legisladores por acumu-lación, hay suficiente garantía para que los distintos criterios de opinión pública estén representados en la Asamblea Legislativa. No obstante, para el caso de que esto no resulte así, la Comisión ha recomendado que si un partido o una sola candidatura elige más de dos terceras partes de los miembros de una cámara, se aumente de manera automática la compo-sición de esa cámara para fortalecer la representación minori-taria bajo dos circunstancias distintas: la primera, cuando los partidos de minoría han obtenido más de la tercera parte del voto total emitido para el cargo de Gobernador, en el cual caso el número de miembros de la cámara se aumentará de manera que la representación total de las minorías sea igual a la ter-cera parte del número original de miembros de dicha cámara; y la segunda, cuando los partidos de minoría han obtenido menos de la tercera parte de dichos votos, en el cual caso se aumentará la composición de dicha cámara declarándose elec-tos adicionalmente candidatos minoritarios para que la repre-sentación de cada partido de minoría guarde proporción con los votos que haya obtenido para el cargo de Gobernador, en la medida en que esto sea posible sin que la representación total minoritaria exceda de la tercera parte del número original de miembros de la cámara. Para el aumento de miembros de una cámara en la forma antes dispuesta, el número original de miembros del Senado será siempre veintisiete (27) y el de la Cámara de Representantes cincuenta y uno (51). (Énfasis nuestro). Diario de Sesiones, supra, T. 4, págs. 2595-2596. En fin, del texto de las disposiciones constitucionales y legales antes transcritas, de la jurisprudencia aplicable, de los debates en el seno de la Convención Constituyente, se-gún recogidos en su Diario de Sesiones, así como del In-forme Complementario de la Comisión de la Rama Legis-lativa y de los acercamientos que hacen prestigiosos tratadistas de derecho constitucional a este tema, surge con extrema claridad que el sujeto a quien el constituyente quiso tutelar directamente al aprobar el Art. Ill, Sec. 7 de la Constitución del Estado Libre Asociado, supra, fue al partido político e, indirectamente, a los miembros que for-marían parte de la Asamblea Legislativa (en este caso, sus senadores). Como acertadamente indicó uno de los peticionarios —el señor Hernández Santiago— en su comparecencia ante la CEE, la mencionada disposición constitucional contiene dos referencias. La primera nos indica de donde saldrán los can-didatos electos que se añaden —de los partidos políticos— y la segunda referencia nos indica cuántos han de ser: 9. La primera referencia a “partido o partidos de minoría” no puede incluir a los candidatos o candidatas independientes, pues estos no tienen candidatos o candidatas adicionales que puedan declararse electos. Si la primera referencia a partidos de minoría no incluye los candidatos independien-tes, tampoco lo puede la segunda referencia, que es depen-diente de la primera. Así pues, los “miembros del partido o partidos de minoría” que tienen que alcanzar el número de 9, son los del “partido o partidos de minoría” de donde sur-gen los candidatos adicionales. Acorde con dicha interpretación resultan ser las expre-siones de la entonces Jueza Asociada del Tribunal Supremo, Señora Naveira Merly, quien, en su opinión concu-rrente en P.P.D. v. Peña Clos I, supra, págs. 806-807, en el contexto de una controversia relacionada al análisis de la disposición constitucional bajo estudio, sostuvo que el pro-pósito de la misma era ofrecer a los partidos minoritarios la capacidad de ejercer su función fiscalizadora en relación con la gestión legislativa. En este sentido, sentenció: “[a]l disponer de esta forma, el Constituyente proveyó una ga-rantía para que la voz de los distintos núcleos de opinión tuviera una efectiva repercusión en la Asamblea Legisla-tiva, a través de los partidos políticos”. (Énfasis nuestro). Dicho de otro modo, “la representación de minorías aludida [en el Art. Ill, Sec. 7 de nuestra Constitución] está atada y se conduce a través de los partidos políticos minoritarios”. Id., págs. 819-820, citando con aprobación a P.I.P. v. C.E.E., supra. Véanse, además: García Passalacqua v. Tribunal Electoral, 105 DPR 49, 55 (1976); Fuster v. Busó, 102 DPR 327 (1974). Como bien señaló el entonces Juez Asociado Señor Fus-ter Berlingeri en su opinión concurrente en parte y disi-dente en parte en P.P.D. v. Peña Clos I, supra, pág. 821, dicha interpretación no resulta contraria a aquella parte del Informe Complementario de la Comisión de la Rama Legislativa de la Convención Constituyente, que establece que el Art. Ill, Sec. 7 de la Constitución del Estado Libre Asociado, supra, se crea “como medio de dar justa interpre-tación a la voluntad del pueblo y no como una concesión a partidos políticos”. En el precitado caso, el entonces Juez Asociado Fuster Berlingieri reconoce —y quien suscribe, coincide— que la referida cláusula constitucional es “una garantía para los votantes que se agrupan en tales parti-dos, no para la estructura que los organiza. Pero al mo-mento de implantar la garantía, el medio que se utiliza para alcanzar su propósito gira en torno al partido que agrupa a los electores de minoría”. Id. Por otro lado, la interpretación que del texto constitu-cional objeto del presente litigio realizamos tampoco es contrario a lo resuelto en Guadalupe v. C.E.E., 165 DPR 106 (2005). Adviértase que allí, este Tribunal se enfrentó a una controversia similar a la presente, donde un candidato a legislador municipal que acudió a las elecciones de 2004 como candidato independiente alegaba tener derecho a ocupar el último escaño de legislador municipal que la ley de municipios autónomos le reservaba. No obstante, el caso ante nuestra consideración trata sobre la vigencia de la cláusula constitucional de minorías. Aquí, a diferencia de en Guadalupe, no estamos ante una patente violación a la intención del pueblo, manifestada a través de su voto. Por el contrario, en el caso ante nos es precisamente dicha in-tención la que se intenta salvaguardar. Siendo ello así, tal como mencionamos anteriormente, y contrario a lo erróneamente resuelto por una mayoría de este Tribunal, no albergamos duda alguna que el objetivo reparador de la cláusula constitucional en controversia solo se cumple reservando los escaños adicionales por mi-noría exclusivamente a los candidatos o candidatas perte-necientes a uno o varios partidos políticos, sin incluir en su cálculo a los candidatos independientes. Lo anterior, claro está, sin burlar las 2/3 partes que el Art. Ill, Sec. 7, de la Constitución del Estado Libre Aso-ciado, supra, le reserva al partido político de mayoría, en este caso, el PNP. Ello, pues según resuelto en Fuster v. Busó, supra, págs. 336-337, [se] quiere evitar el resultado anómalo de que mediante la donación de escaños adicionales las minorías resulten tener más de una tercera parte de los miembros de una o ambas Cámaras Legislativas cuando el partido de la mayoría haya obtenido esas dos terceras partes o más. Esto es así porque hay asuntos que requieren las dos terceras partes o más de los votos y de lo contrario los escaños adicionales donados podrían frustrar el mandato electoral. f — H i — ! \ — ! Por otra parte, resulta medular para la correcta dispo-sición de las controversia ante nos recordar que un partido político, contrario a un candidato o candidata indepen-diente —quien por definición, aspira a un cargo público electivo sin haber sido nominado por un partido político — , se estructura a través de un andamiaje jurídico particular. Así claramente se desprende del Art. 2.003 de la Ley Electoral, el cual define partido como el “[p]artido político que participó en la elección general precedente y que obtuvo la cantidad de votos en la candidatura a Gobernador no me-nor de tres por ciento (3%) ni mayor de veinticinco por ciento (25%) de los votos válidos emitidos para todos los candidatos a Gobernador”. 16 LPRA see. 4003. Por otra parte, el término candidato independiente se define como “[t]oda persona que sin haber sido nominada formalmente por un partido político figure como candidato a un cargo público electivo en la papeleta electoral, conforme las dis-posiciones de esta Ley”. íd. Como se puede apreciar, la diferencia entre uno y otro es clara. Primero, para la inscripción de un partido político la Ley Electoral requiere la presentación ante la CEE de pe-ticiones de inscripción juradas de un mínimo de electores no menor del 3% del total de votos válidos emitidos para todos los candidatos al cargo de gobernador en la elección general precedente. Además, se requiere la presentación de un programa de gobierno, así como la identificación de los candidatos que se postularán a cargos electivos y de los individuos que compondrán su organismo directivo central, entre otras. Véase 16 LPRA see. 4091. De igual forma, se le asigna un fondo electoral. íd. Ello no es así en el caso de los candidatos independientes. Según ha sido reconocido por esta Curia en P.A.C. v. E.L.A. I, 150 DPR 359, 372 (2000), “los partidos políticos han asumido un rol cada vez más extenso e importante en el funcionamiento cotidiano de los estados modernos, y que existe una correlación entre el sistema de partidos y el or-denamiento constitucional”. A la luz de dicho rol, también hemos señalado que “[e]n nuestra democracia los partidos políticos son indispensables para su funcionamiento. Están investidos de poderes cuasi gubernamentales. Constituyen el vehículo de expresión colectiva ciudadana para canalizar pacíficamente las distintas tendencias políticas e intereses de los varios sectores de opinión del país”. (Enfasis nuestro). P.R.P. v. E.L.A., 115 DPR 631, 638 (1984). A ese partido político, el cual tiene un andamiaje jurí-dico particular y muy distinto al de las candidaturas inde-pendientes, es el que se refiere el Art. Ill, Sec. 7, de la Constitución del Estado Libre Asociado, supra, págs. 398-399, cuando, en aquellos casos en que aplique, postula que “se aumentará el número de miembros del Senado o de la Cámara de Representantes o de ambos cuerpos, según fuere el caso, declarándose electos candidatos del partido o partidos de minoría hasta que la totalidad de los miembros del partido o partidos de minoría logre el número de nueve en el Senado”. En ese sentido, y como mencionamos ante-riormente, esto es un elemento adicional para concluir que aquí no cabe hablar de candidatos independientes al mo-mento de realizar el cómputo de los 9 miembros de minoría que, por mandato constitucional, debe tener el Senado de Puerto Rico. Es, precisamente, a la luz del marco jurídico antes ex-puesto que debemos disponer de las controversias ante nuestra consideración. IV En el presente caso, es un hecho incontrovertido que el PNP obtuvo sobre 2/3 partes de los escaños senatoriales, mientras que su candidato a gobernador, el Dr. Ricardo Ros-selló Nevares, obtuvo menos de 2/3 partes de todos los votos emitidos para dicho cargo. Lo anterior es una de esas ins-tancias en la que aplica el inciso (a) del Art. Ill, Sec. 7, de la Constitución del Estado Libre Asociado, supra. Contrario a lo resuelto por la CEE, y erróneamente validado por una mayoría de este Tribunal, a la luz de la normativa antes expuesta procedía que el referido organismo electoral decla-rase electos a los candidatos del partido o partidos de mino-ría en número suficiente hasta que la totalidad de los miem-bros uno o varios partidos de minoría alcanzara el número de 9; ello, claro está, sin incluir al candidato independiente, el doctor Vargas Vidot. Cónsono con lo anterior, en virtud de la cláusula consti-tucional —y toda vez que en representación de los partidos políticos solo resultaron electos cuatro senadores del PPD y uno del PIP, para un total de 5— le correspondía a la mino-ría del PPD cuatro escaños adicionales, en vez de los tres otorgados por la CEE. El total de 9 miembros de la minoría pertenecientes a los partidos políticos se cumple al certifi-carse los cuatro senadores por el PPD. Es así, y solo así, que se estaría cumpliendo con la voluntad de los fundadores de nuestra Constitución. Una interpretación en sentido contra-rio equivaldría a minar la trascendental función fiscaliza-dora que nuestros constituyentes delegaron en los partidos políticos de minoría. A tales efectos, véase Silva v. Hernán-dez Agosto, 118 DPR 45, 70 (1986), citando el Informe Com-plementario de la Comisión de la Rama Legislativa de la Convención Constituyente, Diario de Sesiones, supra, T. 4, pág. 2590, a saber: [E]s básico para la salud democrática que las minorías tengan una representación que, aun bajo las circunstancias más desfa-vorables, les permita cumplir adecuadamente su función de fis-calizar y estimular a la mayoría en su obra de gobierno sin crear entorpecimientos que puedan resultar en detrimento de la democracia. En todo caso, el pueblo debe tener los medios para asegurarse de que sus representantes respondan siempre a la verdadera voluntad de los representados. (Escolio omitido). Así las cosas, ordenaríamos a la CEE certificar electo a un senador adicional del PPD para ocupar 1 escaño por minoría en el Senado de Puerto Rico, según dispuesto en la aludida cláusula de minorías. En ese sentido, y conforme lo exige la Constitución del Estado Libre Asociado, a los efectos de seleccionar los can-didatos adicionales de un partido de minoría, se considera-rán, primeramente, sus candidatos por acumulación que no hubieren resultado electos, en el orden de los votos que hubieren obtenido y, en segundo lugar, sus candidatos de distrito no electos que hayan obtenido en sus respectivos distritos “la más alta proporción en el número de votos depositados en relación con la proporción de los votos de-positados a favor de otros candidatos no electos del mismo partido para un cargo igual en otros distritos”. Art. Ill, Sec. 7, supra, pág. 399. Al añadir estos 4 escaños adicionales para el PPD, la composición final del Senado sería: 21 escaños por el PNP; 8 escaños por el PPD; 1 escaño por el PIP, y 1 escaño para candidato independiente, para un total de 31 escaños. Con este resultado, el PNP controlaría 21 de los 31 escaños equivalente al 67.74%. De este modo, mantendría la mayo-ría de 2/3 partes, conforme al resultado electoral. Más aún, garantizaríamos la expresión libre del ciudadano, emitida a través de su voto, así como la representación en la asam-blea legislativa a los partidos políticos que, por minoría, les otorga el Art. Ill, Sec. 7, de la Constitución del Estado Li-bre Asociado, supra. Así pues, por los fundamentos antes expuestos, disenti-mos de lo resuelto por una mayoría de este Tribunal en cuanto a esta parte de la controversia ante nos. V Ahora bien, lo dispuesto anteriormente no impide reco-nocer —tal como lo hemos hecho en el cómputo que ante-cede— que, en el cálculo de los 9 senadores que deben com-poner la minoría en el Senado de Puerto Rico, debe incluirse el escaño que ocupa el representante del PIP, el licenciado Dalmau Ramírez. El PIP compareció a la elec-ción general del pasado 8 de noviembre de 2016 como un partido político debidamente inscrito y en cumplimiento con todas las exigencias legales y reglamentarias estable-cidas en el ordenamiento electoral puertorriqueño. Así lo entendieron los miles de ciudadanos y ciudadanas que, al momento de emitir su voto, depositaron su confianza en el referido partido político. Esa realidad, si bien quedó alte-rada luego del resultado de las elecciones al no quedar ins-crito el PIP, no debe ser impedimento para que este Tribunal vindique la voluntad de los electores, quienes, como bien reconoce la CEE, votaron a favor de un partido polí-tico que, en tal momento, estaba debidamente inscrito. Desvirtuar dicha realidad, utilizando para ello el resultado eleccionario —es decir, que el PIP no quedó inscrito— sería ir en contra de la voluntad de los electores y electoras al momento de ejercer su derecho al voto. No podemos avalar la interpretación de que ante la pér-dida de la contienda electoral se obvien los escaños legisla-tivos obtenidos a nombre de una colectividad que cumplió con los requisitos y compareció ante el electorado como un partido político de minoría. En este sentido, conviene repa-sar las expresiones de este Tribunal en Democratic Party v. Tribunal Electoral, 107 DPR 1, 14 (1978), a saber: Los movimientos políticos no mueren de repente al llegar la medianoche. La pérdida de la franquicia electoral [...] no marca necesariamente la extinción del partido o agrupación bajo el cual se aglutinan unos electores de minoría con un programa, planes de gobierno e ideas para enfrentar la proble-mática del país. La tradición política, los usos y costumbres, a lo largo de nuestro ejercicio democrático, reconoce la subsis-tencia del partido minoritario como grupo que aún habiendo perdido la condición de partido político inscrito por no llevar a las urnas en una época el 10%, y hoy el 5% del total de votos depositados para determinado cargo, sobrevive la pérdida de su franquicia manteniéndose por la intensidad de su cohesión ideológica, como grupo de minoría con una voz respetable en el consenso de opinión pública general. (Énfasis nuestro). Por ser esto así, resulta forzoso concluir que el licen-ciado Dalmau Ramírez, al ocupar su escaño legislativo, re-presentará la voluntad del electorado identificado por el PIP, partido bajo cuya insignia aspiró. Es precisamente por ello que nos vemos impedidos de considerarlo como un “candidato independiente” para efectos de añadir un es-caño adicional al PPD. Concurrimos, pues, con esta parte de la determinación que hoy toma el Tribunal. VI En atención a los fundamentos antes discutidos, disen-timos en parte y concurrimos en parte, del curso de acción seguido por una mayoría de este Tribunal hoy.   Como cuestión de hecho, los candidatos independientes a lo largo de nuestra historia constitucional y legal han tenido vida propia y distinta del concepto “partido político”. Bastaría con señalar que, al momento de debatir y aprobar nuestra Carta Magna, la Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral) contaba con una enmienda de 5 de mayo de 1928, mediante la cual se concibieron las candidaturas independientes en la política puertorriqueña. Es decir, dicha figura no era ajena a los delegados en la Asamblea Constituyente. Cónsono con ello, el Art. Ill, Sec. 8, de la Constitución del Estado Libre Asociado, incluye la figura del candidato independiente en el contexto de las cámaras legislativas. Véase Art. Ill, Sec. 8, Const. ELA, LPRA, Tomo 1. En este sentido, también resulta pertinente el Informe Complementario de la Comisión de la Rama Legislativa, en el cual se señaló que “[ajunque como hemos dicho antes los partidos políticos son instrumentos indispensables en la democracia, nuestras leyes electorales han reconocido siempre las candidaturas independientes y, pensando en que los ciudadanos no deben ser priva-dos de la oportunidad de elegir en determinado momento candidatos que no perte-nezcan a ningún partido político, se ha recomendado que las vacantes que puedan ocurrir en el cargo de un legislador así electo se cubran por elección general”. 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2599 (1961). Asimismo, el Art. VI, Sec. 4 de la Constitución del Estado Libre Asociado, Const. ELA, LPRA, Tomo 1, también incluye las candidaturas en el proceso electoral. A todas luces, resulta imperativo concluir que la denominada Ley de Minorías solo aplica a partidos políticos, pues los constituyentes excluyeron de esta a los candida-tos independientes,    En las elecciones generales que tuvieron lugar en el 1948, el Partido Popular Democrático obtuvo el 94.8 por ciento de los escaños legislativos (55 de los 58 exis-tentes); sin embargo, dicho partido solo obtuvo el 61.2 por ciento de los votos emitidos para el cargo de Gobernador. Por su parte, los partidos minoritarios, con 38.8 por ciento de dicho total de votos a su favor, solo obtuvieron 3 escaños, equivalentes al 5.2 por ciento del total. Véase J. Trías Monge, Historia constitucional de Puerto Rico, Río Piedras, Ed. UPR, 1982, Vol. III, págs. 143-144.